 

Exhibit 10.2

 



Agreement for Collaboration in the Development of Spectroscopic Technology

This Agreement for Collaboration in the Development of Spectroscopic Technology,
as extended pursuant to Section II of the March 28, 2011 Agreement for
Collaboration in the Development of Spectroscopic Technology between Guided
Therapeutics, Inc., having a place of business at 5835 Peachtree Comers East,
Suite 0, Norcross, GA 30092 ("GT") and Konia Minolta Opto, Inc., having a place
of business at 2970 Ishikawa-machi, Hachioji-shi, Tokyo 1928505, Japan (the
"Agreement"), is made on this)" day of May, 2012 (the "Effective Date") between
GT and Konica Minolta Technology Center, Inc., having an address of 1
Sakuramachi, Hino·shi, Tokyo 191-8511 , Japan, ("KMTC"), which has succeeded to
the Agreement from Konica Minolta Opto, Inc., each of GT and KMTC individually
referred to herein as a "party" and collectively referred to as the "Parties".

WHEREAS, GT, among other things, has proprietary business, technical expertise
and knowhow relating to tissue spectroscopy including but not limited to cancer
detection.

WHEREAS, KMTC has proprietary technical, business and marketing expertise
relating to medical devices and optical systems; and

WHEREAS, GT and KMTC desire and seek to enter into collaboration to research and
develop the aforementioned technologies in specific medical markets wherein KMTC
would gain access to GT's technology.

NOW THEREFORE, and in consideration of the mutual promises and covenants herein
contained and intending to be legally bound, GT and KMTC agree as follows:

1.DEFINITIONS

 1. "Confidential Information" means trade secrets, materials and other
    proprietary information of a secret and confidential nature, which
    information and materials are proprietary to a party, or which a party has
    received from a third party under an obligation of confidentiality.
    Confidential Information may include, but is not limited to, financial
    information, business and/or development plans, records, data, formulae,
    processes, know-how, developments, designs, inventions (whether patentable
    or not), models, clinical protocols and study designs, techniques,
    improvements and/or discoveries.
 2. "GT Spectroscopic Intellectual Property" shall mean all of GT's, and its
    affiliate company's, rights, title and interests to all intellectual
    property including, without limitation, any patents, patent applications, or
    ideas inventions, discoveries, improvements, design rights, trade secrets,
    know-how, works of authorship, and equivalents thereof, whether or not
    protectable by patent, trade secret or copyright which exist as of the
    Effective Date or hereafter acquired by GT in the field of tissue
    spectroscopy.
 3. For GT Spectroscopic Intellectual Property "the Spectroscopy Fields" shall
    mean the Spectroscopy measurement of tissue, both in vivo and in vitro, in
    the upper GI/esophageal disease, including specifically the condition known
    as Barrett's esophagus.

2.COOPERATION WITH AFFILIATED GROUPS

 1. During the term of this Agreement, KMTC may cooperate with its affiliated
    companies and with other consulting companies under this agreement ("KM
    Group").
 2. During the Term of this Agreement, GT may cooperate with InterScan, Inc.
    under this agreement. ("InterScan Group")

3.TECHNOLOGY ASSESSMENT AND OPTION TO LICENSE

During the term of this Agreement, GT hereby grants to KMTC and its affiliates
an exclusive option to negotiate an exclusive or nonexclusive license and/or
marketing agreement in the Spectroscopy Fields under the GT Spectroscopic
Intellectual Property during the period set forth below and any extension
thereto in accordance with this Agreement, to allow opportunity KMTC and its
affiliates to conduct a development activities for the technologies in the
Spectroscopy Fields as defined in Section 4. below.

4.LIMITATION OF AGREEMENT AND NO SHOP.

This Agreement is limited to providing KMTC or its affiliate's exclusive access
to GT's technology in the Spectroscopy Fields as defined in Section 1c. above
for the purposes of developing products in the Spectroscopy Fields.

With regard to the development of products within the Spectroscopy Fields, GT
agrees not to solicit, initiate, encourage or engage in discussions or
negotiations with, or provide any information to, or take any other action to
otherwise facilitate the efforts of, any third party with respect to (i)
conducting a transaction similar to a future proposed transaction with any party
other than KMTC and its affiliates, or (ii) entering into any agreement that
would otherwise be inconsistent with the terms of this Agreement, or that would
prohibit the performance of GTs obligations contemplated herein or that could be
expected to diminish the likelihood of or render impracticable the consummation
of a proposed future transaction.

Notwithstanding the foregoing, this Agreement does not provide any rights to
KMTC or its affiliates to market, sell and/or license products and/or
intellectual property in the Spectroscopy Fields, such rights to be negotiated
during the term of this Agreement and then specified in a future agreement.

5.RESPONSIBILITIES DURING TERM OF AGREEMENT

 1. Both parties agree that this Development Agreement also has as its purpose
    to allow progress to be made in the Spectroscopy Fields prior to the
    execution of a more comprehensive technology licensing and/or marketing
    agreement that is mutually agreeable to both parties.
 2. In recognition of the exclusive development and technology rights granted to
    KMTC and its affiliates as described herein, KMTC will pay to GT according
    to the following schedule: $400,000 due on or before June 30, 2012.

These rights include:

·the exclusive rights for the term of this Agreement described in Section 4
above. Access to GT intellectual property and know-how in the Spectroscopy
Fields as defined in Section 1c. above.

·the disclosure and collaborative development of GT's technologies in the
Spectroscopy Fields as defined in Section 1c. above.

·Option to negotiate a technology licensing and/or marketing agreement in the
Field's of Use during the term of this Agreement.

 3. In addition to the rights granted to KMTC described in Section 5b above, GT
    will furnish, in advance, written estimates to KMTC of costs for
    accomplishing tasks assigned to GT and KMTC will reimburse GT for expenses
    in accomplishing those tasks mutually agreed to.

6.PROPOSED TASKS AND GOALS

•The proposed tasks for the work to be performed under this Agreement include
but are not limited to the following:

GT tasks would include:

 1. Working with KMTC to develop specifications in the Spectroscopy Fields, GT
    would take the lead on the requirements documents and timeline with
    assistance from KMTC.
 2. Working with KMTC to adapt its cancer detection platform for use in the
    Spectroscopy Fields.
 3. Responsibility for the following aspects of developing new devices in the
    Spectroscopy Fields as described below:

·Determine Spectroscopy wavelengths for a given organ in the Spectroscopy Fields

·Determine the optical platform for said devices

·Design and build the base unit for said devices including, but not limited to
the power supply, lamp or other illumination source, spectrometer, optical
fibers and filters.

·Design and write the software for calculating and producing a result from the
Spectroscopy data

·Clinical and regulatory implementation at US hospitals and/or clinics under IRB
approved protocols and US FDA good clinical practice guidelines.

 4. Supplying KMTC with any hardware and software under mutually agreed to
    purchase orders.
 5. Using reasonable efforts to maintain the patent portfolio necessary for
    effective commercialization of products in the Spectroscopy Fields in both
    the United States and Japan.

 

KMTC tasks would include:

 1. Assisting GT in the marketing activities related to the commercialization of
    GT's technologies in the Spectroscopy Fields. This activity would include
    contributing marketing information needed to define the operating
    characteristics of the technologies under development and to assist in
    writing the Product Requirements documentation.
 2. KMTC shall have responsibility for the following aspects of new devices in
    the Spectroscopy Fields as described below:

·Design and build the lens trains

·Design and build the probes, such as the endoscopic means of accessing tissue
for the means of Spectroscopy measurements

7.OWNERSHIP OF INVENTIONS

All technology invented solely by GT employees, agents or contractors shall be
the property of GT and all such inventions in the Spectroscopy Fields shall be
promptly disclosed in writing to KMTC, and shall be subject to the license. All
technology invented by GT, its employees, agents or contractors outside the
Spectroscopy Fields or acquired or licensed by GT outside the Spectroscopy
Fields, are the sole property of GT, and GT shall have no obligation hereunder
to grant a license under such technology to KMTC.

All technology invented solely by KMTC employees, agents or contractors shall be
the property of KMTC and all such technology shall be promptly disclosed in
writing to GT.

All technology invented by at least one employee, agent or contractor of KMTC
and at least one employee, agent or contractor of GT shall be the joint property
of KMTC and GT.

8.PUBLICITY

The terms and conditions of this Agreement shall be confidential and neither
party shall disclose the terms and conditions of this Agreement to any other
party outside of KM Group or GT Group. Neither party shall make any press
release or other public announcements with respect to this Agreement without the
consent of the other party unless required by law.

9.DISCLAIMER

GT AND KMTC DISCLAIM ANY AND ALL WARRANTIES BOTH EXPRESSED AND IMPLIED WITH
RESPECT TO THE PRODUCTS PROVIDED, OR THE SERVICES TO BE PERFORMED HEREUNDER AND
ANY DELIVERABLES RESULTING THEREFROM, INCLUDING THEIR CONDITION, CONFORMITY TO
ANY REPRESENTATION OR DESCRIPTION, THE EXISTENCE OF ANY LATENT OR PATENT DEFECTS
THEREIN, AND THEIR MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE.
All information is provided on as AS-IS basis.

10.LIMITATIONOFLIABILITY

Neither party will be liable for any business expense, machine down time, loss
of profits, any incidental, special, exemplary or consequential damages, or any
claims or demands brought against by the other party or the other party's
customers, even if such party has been advised of the possibility of such claims
or demands. The foregoing limitations of liability, damages and claims are
intended to survive termination of this Agreement.

11.TERM OF AGREEMENT, TERMINATION AND OPTION TO EXTEND

This Agreement shall be effective on April 29, 2012 upon execution and shall
continue until April 28, 2013. If both KMTC and GT agree in writing, this
Agreement can be extended for an additional one year.

12.CONFIDENTIALITY

 1. Except as set forth below, any information disclosed by either party to the
    other during the term of this Agreement in connection with the activities
    contemplated hereby, any samples provided, the facilities or records of
    either party shall be considered proprietary and "Confidential Information"
    of the disclosing party, provided that the Confidential Information shall be
    disclosed by any of the following methods:

i)Disclosure in written form which is clearly marked "Confidential" or otherwise
marked as such (including information disclosed electronically such as via
facsimile or e-mail); or

ii)Disclosure through tangible object with a notice which is clearly marked
"Confidential" or otherwise marked as such; or

iii)Oral disclosure; provided, however, the disclosing party shall identify such
disclosure as being "Confidential" at the time of disclosure and send to the
receiving party, within thirty (30) days after such disclosure, documents
clearly marked "Confidential" or otherwise marked as such and describing such
information to be deemed as Confidential Information.

 2. Notwithstanding the foregoing, "Confidential Information" shall not include
    information which:

i)Was publicly available at the time of the disclosure to the receiving party;

ii)Subsequently becomes publicly available other than as a result of a
disclosure in violation of this Agreement;

iii)Can be demonstrated by written record to already be in the possession of the
receiving party at the time of this Agreement;

iv)Is rightfully acquired by the receiving party, subsequent to disclosure by
the other party, from a third party who, to the receiving party's knowledge, is
not in breach of a confidentiality obligation with regard to such information;

v)Is independently developed by the receiving party solely through the efforts
of individuals who did not have access to the Confidential Information; or

vi)Is disclosed with the prior written consent of the party from whom the
information was received.

 3. Unless otherwise provided, each party agrees not to disclose any other
    Confidential Information and not to use such Confidential Information for
    its own benefit except as specifically provided in this Agreement and except
    that either party may disclose such information to those of its employees
    and agents in the GT Group or KM Group who have a need to know the
    Confidential Information. In addition, GT Group and KM Group must maintain
    appropriate confidentiality agreements for subcontractors if said
    subcontractors receive confidential information as defined in this
    Agreement. The covenants made in this Section 12 shall commence on the date
    hereof and shall expire on the fifth (5th) anniversary of the termination or
    expiration of this Agreement. The receiving party shall have no obligation
    with respect to the Confidential Information after such period.
 4. Each party hereby acknowledges and agrees that the prohibitions against
    disclosure of Confidential Information recited herein are in addition to,
    and not in lieu of, any rights or remedies that each party may have
    available pursuant to the laws of any jurisdiction or at common law to
    prevent the disclosure of trade secrets or proprietary information, and that
    the enforcement by a party of its rights and remedies pursuant to this
    Agreement shall not be construed as a waiver of any other rights or
    available remedies in law or equity absent this Agreement except as required
    by law.
 5. If either party believes it is required by law or by a subpoena or by a
    court order to disclose any of the other party's Confidential Information,
    it shall promptly notify the other party prior to any disclosure and shall
    make all reasonable efforts to allow the other party an opportunity to seek
    a protective order or other judicial relief.
 6. Each party hereby acknowledges that: (i) the provisions of this Agreement
    are fundamental to the protection of the other party's legitimate business
    interests; (ii) such provisions are reasonable and appropriate in all
    respects; and (iii) in the event it violates any such provisions, the other
    party would suffer irreparable harm and its remedies at law would be
    inadequate. Accordingly, in the event a party or its representatives violate
    any such provisions, the other party shall be entitled to a temporary
    restraining order, temporary and permanent injunctions, specific
    performance, and other equitable relief without any showing of irreparable
    harm or damage or the posting of any bond, in addition to any other rights
    or remedies which may then be available to the other party.

13.MISCELLANEOUS

 1. All notices and other communication required or permitted to be given under
    this Agreement will be effective upon deposit in the mail, postage prepaid
    and addressed to the parties at their respective addresses set forth below
    unless by such notice a different person or address shall have been
    designated.



  If to GT: Mark Faupel       Guided Therapeutics, Inc.       5835 Peachtree
Corners East, Suite D       Norcross, GA 30092       Phone: 770/242-8723      
FAX: 770/242-8639             If to KMTC Tamaki Nara       Konica Minolta
Technology Center, Inc.       1 Sakura-machi, Hino-shi       Tokyo 191-8511,
Japan  





 

 2.  The Parties to this Agreement are and shall remain independent contractors
     and nothing herein shall be construed to create a partnership, agency or
     joint venture between the parties. Each party shall be responsible for
     wages, hours and conditions of employment of its personnel during the term
     of, and under, this Agreement.
 3.  All questions concerning the validity, operation, interpretation and
     construction of this Agreement will be governed by and determined in
     accordance with the laws of the State of New York excluding its conflict of
     laws provisions.
 4.  All disputes which may arise between the parties hereto, out of or in
     relation to this Agreement, shall be finally settled by arbitration in
     Tokyo, Japan pursuant to the Commercial Arbitration Rules of The Japan
     Commercial Arbitration Association if GT requests the arbitration or in
     Atlanta, Georgia pursuant to the Commercial Arbitration Rules of the
     American Arbitration Association ifKMTC requests the arbitration.
 5.  Notwithstanding the contrary provisions of Section 13d, the parties hereto
     shall have the right to apply for and obtain a temporary restraining order
     or other temporary, interim or permanent injunctive or equitable relief
     from a court of competent jurisdiction in order to enforce the provisions
     of this Agreement as may be necessary to obtain specific performance or
     injunctive relief.
 6.  No waiver by either party of any breach of any provision hereof shall
     constitute a waiver of any other breach of that provision or any other
     provision thereof.
 7.  Each party represents and warrants that the terms of this Agreement are not
     inconsistent with any other contractual or legal obligations it may have or
     with the policies of any institution or company with which such party is
     associated.
 8.  The parties have participated jointly in the negotiation and drafting of
     this Agreement. In the event of an ambiguity or question of intent or
     interpretation arises, this Agreement shall be construed as if drafted
     jointly by the parties and no presumption or burden of proof shall arise
     favoring or disfavoring any party by virtue of the authorship of any of the
     provisions of this Agreement.
 9.  This Agreement may be signed by the parties in counterparts and via
     facsimile, which signatures, taken as a whole, shall constitute an
     effective Agreement.
 10. J. Neither this Agreement nor any rights hereunder may be transferred or
     assigned by either party without the prior written consent of the other
     party except pursuant to a merger, acquisition or sale of substantially all
     of such party's business assets to which this Agreement relates.
 11. This Agreement, sets forth the entire agreement and understanding between
     the parties as to the subject matter hereof and merges all prior
     discussions between them; and neither party shall be bound by any
     conditions, definitions, warranties, understandings or representations with
     respect to such subject matter other than as expressly provided herein.
     This Agreement may not be modified or altered except in writing by an
     instrument duly executed by authorized officers of both parties.
 12. Nothing herein expressed or implied is intended or should be construed to
     confer upon or give to any person other than the parties hereto and their
     successors and permitted assigns any rights or remedies under, or by reason
     of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused tills Agreement to be duly
executed by their duly authorized officers as of the 19 day of June 2012.



GT KMTC   KMTC 5835 Peachtree Corners East Suite D   1 Sakura-machi, Hino-shi
Norcross, Georgia 30092   Tokyo 191-8511, Japan             By: /s/ Mark Faupel
  By: /s/ Tamaki Nara Mark Faupel, PhD   Tamaki Nara President and CEO   General
Manager     Business Development Center     LC Business Department

 

